NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                               For the Seventh Circuit
                                               Chicago, Illinois 60604

                                              Submitted March 29, 2012*
                                                Decided May 10, 2012

                                                       Before

                                          DANIEL A. MANION, Circuit Judge

                                 ILANA DIAMOND ROVNER, Circuit Judge

                                          DAVID F. HAMILTON, Circuit Judge

          
No. 11‐2139

SAEED YOUNGER,                                               Appeal from the United States District
     Plaintiff‐Appellant,                                    Court for the Southern District of Illinois.

        v.                                                   No. 10‐454‐GPM

DONALD A. HULICK, et al.,                                    G. Patrick Murphy,
    Defendants‐Appellees.                                    Judge.

                                                     O R D E R


       A  prison  disciplinary  committee  punished  Saeed  Younger  with  three  months  of
segregation after crediting a guard’s accusation that he had caught Younger with gang‐related
contraband.  The committee’s decision was overturned on administrative review, but by then
Younger had already served the penalty.  He responded with this suit under 42 U.S.C. § 1983.
As relevant to this appeal, he claims that seven employees of the Menard Correctional Center,


        *
        The  defendants  were  not  served  with  process  in  the  district  court  and  are  not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐2139                                                                                     Page 2

the prison in Illinois where the incident occurred, deprived him of liberty without due process.
At screening under 28 U.S.C. § 1915A, the district court dismissed Younger’s complaint with
the explanation that his disciplinary hearing was free of error.  Because we find that the district
court erred in determining that Younger failed to state claims for the denial of due process, we
reverse the dismissal of these claims.

        For purposes here, we accept as true the facts as told by Younger.  See Ortiz v. Downey,
561 F.3d 664, 666 n.2 (7th Cir. 2009).  A prisoner housed next to Younger wanted to borrow
another inmate’s copy of Huey: Spirit of the Panther, a biography of Huey Newton.  The book
was  on  Menard’s  list  of  authorized  publications,  and  a  helpful  guard  tossed  it  up  toward
Younger’s  neighbor  from  the  owner’s  tier  on  the  floor  below.    The  book  missed  its  target,
however, and landed on the floor outside and between the two cells.  Another guard saw it on
the floor and asked who it belonged to.  Both inmates in the neighboring cell shouted to the
guard that the book was meant for them.  The guard heard them and knew the book was
authorized, but instead of passing it along, he wrote up Younger for possessing contraband and
participating  in  gang  activity.    At  his  disciplinary  proceeding,  Younger  wanted  to  call  as
witnesses the book’s owner and the neighboring inmate who had asked to borrow it. Both
prisoners were willing to testify, but the two members of the disciplinary committee declared
the proposed testimony would be irrelevant and refused to hear from them.  The committee
instead  relied  on  the  guard’s  written  statement  that  someone  in  Younger’s  cell,  not  the
neighboring cell, had claimed the book.  The committee found him guilty, and the warden
approved the committee’s decision.  Younger submitted a grievance arguing that the committee
members had wrongly prevented him from calling his witnesses.  That contention was rejected
by his grievance officer and the warden at the first level of review, but a year later the prison
system’s Administrative Review Board agreed with Younger and expunged his record.

        Younger then sued the guard who found the book, the two members of the disciplinary
committee,  his  grievance  officer,  the  warden,  and  two  other  employees.    In  his  amended
complaint Younger alleges that all of the defendants knew that the Newton biography was not
contraband and also knew that he did not have any connection to the book except that it landed
near his cell.  The defendants, he asserts, fabricated or condoned false accusations to “retaliate”
for his suspected gang affiliation.  The district court read Younger’s complaint to raise claims
that the misconduct charges were retaliatory and that he was disciplined without due process
given that his witnesses were not permitted to testify. According to Younger, the three‐month
stint in segregation was enough to infringe  a liberty interest.  The district court bypassed that
assertion and instead reasoned, without gleaning factual support from Younger’s amended
complaint or its attachments, that his interest in presenting witnesses was outweighed by the
defendants’ security concerns.  On that basis, the court concluded, the amended complaint does
not state a claim for the denial of due process. Neither does the complaint state a retaliation
No. 11‐2139                                                                                       Page 3

claim, the court continued, because Younger does not allege that the defendants sought to
punish him for the exercise of a constitutional right.

        On appeal Younger does not mention his retaliation claim, which he thus abandons.
See Local 15, Int’l Broth. of Elec. Workers, AFL‐CIO v. Exelon Corp. 495 F.3d 779, 783 (7th Cir. 2007);
Provident Savings Bank v. Popovich, 71 F.3d 696, 699–700 (7th Cir. 1995).1  He principally argues
that the district court erred by assuming that the members of the disciplinary committee were
justified in refusing to hear from his witnesses and thus did not violate his right to due process. 
Security  concerns  sometimes  justify  limiting  an  inmate’s  right  to  call  witnesses.    See,  e.g.,
Scruggs v. Jordan, 485 F.3d 934, 940 (7th Cir. 2007); Piggie v. McBride, 277 F.3d 922, 924 (7th Cir.
2002). But such decisions must have support in the record.  See Ponte v. Real, 471 U.S. 491, 497
(1985); Forbes v. Trigg, 976 F.2d 308, 317 (7th Cir. 1992). Relevance, not safety, was the reason
given by the defendants in their written statement of reasons, and the Administrative Review
Board found that explanation untenable.

        We  remand  the  case  for  this  reason,  but  we  note  that  other  barriers  stand  between
Younger  and  the  relief  he  seeks.    In  his  complaint  Younger  assumes  that  his  segregation
interfered with a liberty interest protected by the Due Process Clause.  We have held, however,
that due process claims based on “relatively short” terms of segregation implicate no protected
liberty interest, while longer terms may implicate a liberty interest depending on the conditions
of  confinement.    See  Marion  v.  Columbia  Corr.  Inst.,  559  F.3d  693,  697–98  (7th  Cir.  2009)
(collecting cases).  At 90 days, Younger’s segregation falls just beyond those terms that we have
held do not require inquiry into conditions.  See id.; Lekas v. Briley, 405 F.3d 602, 612 (7th Cir.


        1
         Even if Younger meant to pursue his retaliation claim, we would agree with the district
court’s conclusion that his amended complaint does not state a claim for retaliation. Younger’s
theory appears to be that he was “retaliated” against since, if the facts are as he alleges, the
guard  who  found  the  book  fabricated  the  accusations  against  Younger.    But  falsifying  a
disciplinary  charge  does  not  give  rise  to  a  claim  under  §  1983  unless  the  motive  for  the
fabrication was to retaliate for the exercise of a constitutional right.  Lagerstrom v. Kingston, 463 F.3d
621, 625 (7th Cir. 2006); Black v. Lane, 22 F.3d 1395, 1402 (7th Cir. 1994). And, as the district court
explained,  Younger  does  not  allege  that  type  of  motivation  for  the  defendants’  actions. 
Younger’s amended complaint does mention the First Amendment, but he alleges that the
defendants knew he did not have any connection to the Newton biography.  Thus, Younger
cannot be claiming that they retaliated for an expression of interest in learning about Huey
Newton  or the Black Panther Party.  And since the right of association does not extend to
affiliating with a prison gang, see Westefer v. Snyder, 422 F.3d 570, 574 (7th Cir. 2005); Fuller
ex rel. Fuller v. Decatur Public Sch. Bd. of Educ. Sch. Dist. 61, 251 F.3d 662, 667 (7th Cir. 2001),
neither would Younger have a retaliation claim if, as he suspects, the defendants punished him
because of his gang connections, whether real or imagined.
No. 11‐2139                                                                                          Page 4

2005) (90 days’ segregation, 56 days of which were disciplinary); Thomas v. Ramos, 130 F.3d 754,
761 (7th Cir. 1997) (70 days’ disciplinary segregation).  On remand the district court should
therefore  determine  whether  Younger’s  segregation  was  unusually  harsh  compared  to  the
normal prison environment.  See Sandin v. Conner, 515 U.S. 472, 484 (1995); Marion, 559 F.3d at
697–98.  If so, Younger must demonstrate that the law on this point was clearly established if
he is to overcome the defendants’ qualified immunity.  See Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982);  Vinning‐El  v.  Evans,  657  F.3d  591,  592  (7th  Cir.  2011).    Either  of  these  issues  could
foreclose recovery, and Younger would benefit from the assistance of counsel in assessing his
position.

        Accordingly, we AFFIRM the dismissal of Younger’s retaliation claims, REVERSE the
dismissal of his due process claims, and REMAND with instructions that the court consider
recruiting counsel for Younger and that the strike imposed by the district court be removed.